Case: 18-11577      Document: 00515810487         Page: 1    Date Filed: 04/06/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                   No. 18-11577                             April 6, 2021
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Phillip Shawn Horton,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 6:18-CR-22-2


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Dennis, Graves, and Willett, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
          In light of the Supreme Court’s decision, we consider anew the
   validity of the sentence imposed on Phillip Shawn Horton following his guilty
   plea conviction for possession with intent to distribute 500 grams or more of
   methamphetamine. When Horton first appealed, he argued that the district
   court erred in failing to treat his prior and pending state charges as relevant
   conduct and failing to adequately explain its decision to impose the sentence.
Case: 18-11577      Document: 00515810487           Page: 2   Date Filed: 04/06/2021




                                     No. 18-11577


   We affirmed the sentence and held that, relying upon United States v. Lopez,
   923 F.2d 47 (5th Cir. 1991), Horton’s arguments pertaining to the district
   court’s failure to consider relevant conduct underlying Horton’s state
   convictions were not developed in the district court, so they could not
   constitute plain error. We also held that the district court adequately
   explained its decision to impose the sentence.
          The Supreme Court vacated our decision and remanded for further
   consideration in light of Davis v. United States, 140 S. Ct. 1060, 1061 (2020),
   which requires that unpreserved claims of factual error be reviewed under
   the full plain error test. Because Horton does not show that the district court
   committed a clear or obvious error, we again affirm.
                                   I. Background
          Horton pleaded guilty for possession with intent to distribute 500
   grams or more of methamphetamine after an investigation into the drug
   trafficking activities of Gilbert Martinez, who was responsible for distributing
   large quantities of methamphetamine in the San Angelo, Texas area. During
   the course of the investigation, Horton was identified as a courier for
   Martinez. On or about February 8, 2017, Horton was later pulled over by
   officers who seized a firearm and five bags of methamphetamine totaling
   1,942 grams from Horton’s vehicle. Horton later divulged that he made at
   least three other trips for Martinez, but Horton was not formally charged for
   the trips and the presentence investigation report (PSR) counted them as
   “relevant conduct.” The probation officer calculated Horton’s total offense
   level at 35 based on the quantity of drugs noted above. Horton received a total
   of five criminal history points, based on state offenses for possession of a
   controlled substance, terroristic threats, and possession of drug
   paraphernalia, establishing a criminal history category of III. Accordingly, his
   guidelines sentencing range was 210 to 262 months of imprisonment. The




                                          2
Case: 18-11577        Document: 00515810487            Page: 3      Date Filed: 04/06/2021




                                        No. 18-11577


   PSR also expressly noted that the pending state charges in Green County,
   Texas, were “unrelated to the instant offense” and that the “court may
   impose the sentences to be served consecutive to the instant offense.”
   Horton and the government filed statements adopting the presentence
   report.
             At the sentencing hearing, the district court adopted the PSR’s factual
   findings, background data, and guidelines calculations as its own. On the
   government’s motion, the district court dismissed Horton’s conspiracy
   count listed in the indictment and proceeded to sentencing on Horton’s
   possession count.1 After the court asked if the defense had any evidence or
   argument, Horton requested a sentence at the bottom of the guidelines range
   based on his role in the offense, noting that the facts in the PSR indicated that
   he “was essentially a mule” or “gofer” for codefendant Martinez’s drug
   enterprise. Horton also asked the district court to consider running the
   instant sentence concurrently with a state sentence that he was serving at the
   time as a result of revocation of supervision for a controlled substance
   offense. Horton made this request because the instant offense “occurred
   essentially at the same time as the violations that led to the revocation of
   supervision . . . and the imposition of that [state] sentence.” Horton also
   requested a facility placement and participation in a substance abuse
   program.




             1
            The indictment against Horton included two counts. Count One listed, along with
   Horton’s co-defendants Gilbert Martinez and Dora Elia Gaona, the offense of “conspiracy
   to distribute and possess with intent to distribute 500 grams or more of
   methamphetamine.” Count Two listed the offense of “possession with intent to distribute
   500 grams or more of methamphetamine.” At Horton’s sentencing, the government asked
   the court to dismiss Count One (conspiracy) and proceed with sentencing on Count Two
   (possession). The court granted the motion to proceed on Count Two only.




                                              3
Case: 18-11577      Document: 00515810487           Page: 4   Date Filed: 04/06/2021




                                     No. 18-11577


          Without commenting on Horton’s requests, the district court asked if
   Horton would like to make a statement. Horton declined. The district court
   sentenced Horton to 262 months of imprisonment and five years of
   supervised release with special conditions. The district court did not run the
   instant sentence concurrently with any anticipated sentence imposed in
   Horton’s four pending state charges. The district court stated on the record
   its reasons for imposing the sentence as “address[ing] the objectives of
   punishment and deterrence” and the supervised release as necessary for
   Horton to re-assimilate back into society. After announcing that Horton had
   the right to appeal, the district court stated, “You may now stand aside.”
   Horton filed a timely notice of appeal.
                                 II. Legal Analysis
          Horton re-urges the same arguments as before the remand. There are
   two categories of arguments: one based on the district court’s failure to
   consider relevant conduct in Horton’s state convictions, and the other based
   on the district court’s procedural errors.
          With respect to relevant conduct, Horton argues that the district court
   erred in failing to consider two prior state convictions as relevant conduct to
   the instant offense when assessing criminal history points under U.S.S.G. §§
   4A1.1 and 4A1.2; not ordering his sentence to run concurrently with his
   undischarged state sentence under U.S.S.G. § 5G1.3(b)(2); and not adjusting
   his sentence for time already served on his undischarged state sentence
   pursuant to U.S.S.G. § 5G1.3(b)(1). He also maintains that the district court
   erred in declining to impose a concurrent sentence with anticipated state
   sentences based on relevant conduct pursuant to U.S.S.G. § 5G1.3(c).
          With respect to procedural errors, Horton argues that the district
   court erred in failing to explain its decision to run the sentence consecutively
   to the undischarged state and anticipated state sentences based on relevant




                                          4
Case: 18-11577      Document: 00515810487           Page: 5   Date Filed: 04/06/2021




                                     No. 18-11577


   conduct. He also contends that his sentence was unreasonable because the
   district court failed to consider factors in 18 U.S.C. § 3583(c) for a term of
   supervised release. Finally, Horton maintains that the district court failed to
   adequately explain pursuant to 18 U.S.C. § 3553(c)(1) its reason for imposing
   the particular sentence.
                             A. Relevant Conduct Claims
          On appeal, Horton raises for the first time fact questions pertaining to
   whether the conduct underlying his state offenses was sufficiently connected
   or related to the underlying offense to qualify as relevant conduct under
   U.S.S.G. § 1B1.3. See United States v. Nevels, 160 F.3d 226, 229 (5th Cir.
   1998) (“The district court’s determination of what constitutes relevant
   conduct for sentencing purposes is a factual finding.”). In light of Davis, we
   must review unpreserved factual arguments for plain error under Federal
   Rule of Criminal Procedure 52(b). 140 S. Ct. at 1061. Plain error exists
   “when: (1) there was an error; (2) the error was clear and obvious; and (3)
   the error affected the defendant’s substantial rights.” United States v. Garcia-
   Rodriguez, 415 F.3d 452, 454 (5th Cir. 2005). A factual finding “is not clearly
   erroneous as long as it is plausible in light of the record as a whole.” United
   States v. Jeffries, 587 F.3d 690, 692 (5th Cir. 2009). Even then, the court may
   exercise its “discretion to notice a forfeited error . . . only if (4) the error
   seriously affects the fairness, integrity, or public reputation of judicial
   proceedings.” Garcia-Rodriguez, 415 F.3d at 454 (internal quotation marks
   and citations omitted).
          Relevant conduct includes “all acts and omissions committed, aided,
   abetted, counseled, commanded, included, procured, or willfully caused by
   the defendant . . . that were part of the same course of conduct or common
   scheme or plan as the offense of conviction.” U.S.S.G. § 1B1.3(a)(1)(A),
   (a)(2). Two or more offenses may constitute part of a common scheme or




                                          5
Case: 18-11577      Document: 00515810487           Page: 6    Date Filed: 04/06/2021




                                     No. 18-11577


   plan if they are “substantially connected to each other by at least one
   common factor, such as common victims, common accomplices, common
   purpose, or similar modus operandi.” § 1B1.3, cmt. (n.5(B)(i)). Offenses that
   do not qualify as a common scheme or plan may be considered part of the
   same course of conduct “if they are sufficiently connected or related to each
   other as to warrant the conclusion that they are part of a single episode, spree,
   or ongoing series of offenses.” § 1B1.3, cmt. (n.5(B)(ii)). Relevant factors
   include “the degree of similarity of the offenses, the regularity (repetitions)
   of the offenses, and the time interval between the offenses.” § 1B1.3, cmt.
   (n.5(B)(ii)).
          As a threshold matter, we address whether the district court even
   made factual findings regarding the state offenses. We “have allowed the
   district court to make implicit findings by adopting the PSR,” where “the
   findings in the PSR are so clear that the reviewing court is not left to ‘second-
   guess’ the basis for the sentencing decision.” United States v. Carreon, 11
   F.3d 1225, 1231 (5th Cir. 1994). Here, the PSR made a finding that the
   pending state charges were not related to the instant offense, which Horton
   does not dispute. The PSR also made clear that the prior state offenses were
   not relevant conduct by counting them for purposes of calculating the
   criminal history score. See U.S.S.G. § 4A1.2, cmt. (n.1). Accordingly, we
   conclude that the district court made the implicit factual finding that the
   underlying conduct of Horton’s state offenses did not qualify as relevant
   conduct.
          Horton argues that the relevant conduct to the instant offense should
   have included his two prior state convictions, which were (1) possession of
   approximately 6.3 grams of methamphetamine, for which he was arrested on
   January 19, 2017 and sentenced to six years of imprisonment on May 8, 2018
   as a result of revocation of supervision for a controlled substance offense; and
   (2) possession of drug paraphernalia, for which he was arrested on October



                                          6
Case: 18-11577       Document: 00515810487             Page: 7     Date Filed: 04/06/2021




                                        No. 18-11577


   30, 2017. He contends that the underlying conduct of these convictions was
   part of regular and repetitive conduct as the instant offense and was similar
   and in close temporal proximity to it as well. See § 1B1.3, cmt. (n.5(B)(ii)).
   While Horton correctly points out that the first offense was committed only
   a few weeks before the federal offense, the state offense involved a
   substantially smaller quantity of drugs in a very different context—the
   underlying conduct of the federal offense encompassed Horton’s
   participation in drug trafficking activities for Martinez and transportation of
   large amounts of methamphetamine between Arizona and Texas,2 whereas
   with respect to the state offense, Horton was arrested for a much smaller, and
   likely personal,3 amount of methamphetamine after police searched his
   person due to his erratic behavior at a Walmart store. Further, the connection
   between his second state conviction and the federal offense is even more
   attenuated. The underlying conduct of the federal offense was part of a series
   of trips from October 2016 to February 2017 to procure large amounts of
   methamphetamine for Martinez, whereas the drug paraphernalia possession
   offense stemmed from a traffic stop in October 2017 during which no drugs
   were found. Because the district court’s implicit finding that these two state
   offenses were not relevant to the federal offense is plausible in light of the
   record as a whole, Horton’s arguments related to his prior state convictions
   must fail.




          2
             According to the PSR, Horton reported several trips to Arizona to procure the
   following amounts of methamphetamine for Martinez: (1) 12 pounds; (2) 15 pounds; (3) 5
   bundles, or 5 pounds; and (4) 12 pounds. The PSR further stated that “Horton is
   responsible for 19,958.40 grams [approximately 44 pounds] of methamphetamine and
   1,942 grams of “Ice” [d-methamphetamine hydrochloride, with a purity level of 96%].”
          3
           Horton admitted to regular use of methamphetamine and that he used
   methamphetamine weekly from December 2016 to December 2017.




                                             7
Case: 18-11577      Document: 00515810487           Page: 8   Date Filed: 04/06/2021




                                     No. 18-11577


          Additionally, Horton asserts that the relevant conduct to the instant
   offense should have included his two anticipated state charges, which were
   (1) unlawful carrying of a weapon, for which he was arrested on April 25,
   2017; and (2) manufacture/delivery of methamphetamine, for which he was
   arrested on December 5, 2017. The weapon charge arose from a traffic stop,
   during which a search of his person revealed 51 grams of methamphetamine,
   a glass pipe containing residue, and a firearm. The drug charge arose from an
   incident in December 2017, during which Horton was stopped for having an
   outstanding arrest warrant and a search of his vehicle revealed, inter alia, a
   pipe containing white residue and 8.6 grams of methamphetamine that
   Horton claimed belonged to him. Though a closer call, the district court’s
   implicit finding that the pending state charges were not relevant to the federal
   offense is also plausible in light of the record as a whole. The pending state
   charges involved relatively small amounts of methamphetamine (51 grams,
   or approximately 0.11 pounds) compared to the substantial amounts
   transported by Horton from October 2016 to February 2017 (ranging from 5
   to 15 pounds). The record also suggests that at least some of the
   methamphetamine involved in the pending state offenses was for Horton’s
   personal use. Accordingly, Horton’s argument that the district court erred in
   declining to concurrently run his sentence with the anticipated state
   sentences fails as well.
                               B. Procedural Claims
          Horton also raises procedural arguments regarding the district court’s
   failure to consider all of the sentencing factors and to adequately explain its
   rationale in imposing the sentence. We again reject these challenges.
          First, Horton argues that the district court erred by failing to explain
   its decision to deny his request to run his federal sentence concurrently with
   the undischarged state sentence. We review the district court’s




                                          8
Case: 18-11577       Document: 00515810487          Page: 9   Date Filed: 04/06/2021




                                     No. 18-11577


   interpretation and application of the Sentencing Guidelines de novo and its
   factual findings for clear error. See United States v. Lawrence, 920 F.3d 331,
   334 (5th Cir. 2019). At sentencing, Horton referred to a temporal connection
   between the offenses, which, without more, is insufficient to establish a
   relevant conduct determination. Cf. United States v. Ortiz, 613 F.3d 550, 558
   (5th Cir. 2010) (finding no “distinctive similarities” or “common
   accomplices, suppliers, or buyers between the two offenses” even though the
   defendant’s two drug offenses occurred in the same building). Similarly,
   Horton failed to establish a “regularity” of the offense because the first state
   offense involved a “relatively small amount” of methamphetamine whereas
   the federal offense involved “massive quantities of the drug.” Id. at 558–59.
   Given the absence of elaboration on the relevant conduct, either by Horton
   or in the PSR, the district court could have reasonably concluded that
   Horton’s request that it “consider running” the sentence concurrently with
   his state sentence implicated the policy statement of § 5G1.3(d), which
   provides in relevant part that “[i]n any other case involving an undischarged
   term of imprisonment, the sentence for the instant offense may be imposed
   to run concurrently, partially concurrently, or consecutively to the prior
   undischarged” sentence. See also U.S.S.G. § 5G1.3(b), cmt. (n.2(D))
   (providing an example of imposing a concurrent sentence when the state
   offense involved the sale of 25 grams of cocaine and the federal offense
   involved the sale of 90 grams of cocaine). Accordingly, a finding of clear error
   is precluded because we lack a “definite and firm conviction that a mistake
   has been committed.” United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir.
   2011).
            As to the remaining procedural claims, Horton concedes that he did
   not object to the adequacy of the explanation in the district court, but he
   contends that his failure to do so should not result in plain error review
   because, after pronouncing the sentence, the district court told the parties,




                                          9
Case: 18-11577     Document: 00515810487           Page: 10   Date Filed: 04/06/2021




                                    No. 18-11577


   “you may stand aside,” and, thus, Horton did not have a reasonable
   opportunity to object. Indeed, we have found that requiring a formal
   objection can be futile where the district court was openly hostile towards a
   party and continuously interrupted its attempts to formally object. United
   States v. Castillo, 430 F.3d 230, 243 (5th Cir. 2005). However, as the
   government notes, we have addressed the same “stand aside” comments
   before in United States v. Morales, 299 F. App’x 455, 457 (5th Cir. 2008).
   There, the defendant’s claim was subject to plain error review because the
   sentence was imposed in open court, his counsel was present, and the court
   never expressed “anger, hostility, or unwillingness to consider a proper
   objection.” Id. (emphasis added). Nothing in the record reflects that the
   district court gave Horton, or indeed anyone, the impression that a request
   for further explanation of the sentence would not be entertained or that any
   objection on that basis would have been futile. Accordingly, we apply plain
   error review.
          Horton argues the district court plainly erred by failing to explain its
   decision to run his federal sentence consecutively to his anticipated state
   sentences for unlawfully carrying a weapon and manufacturing/delivering
   methamphetamine. Even assuming the district court’s failure to state the
   reasons for running the sentence consecutively was an error that was clear or
   obvious, Horton has not shown that the error affected his substantial rights.
   Horton’s failure-to-explain claim rests on the premise that the state offenses
   were relevant conduct and should therefore run concurrently with the
   sentence pursuant to U.S.S.G. § 5G1.3(b). We have already rejected his
   relevant-conduct argument, so the district court was not required to impose
   a concurrent sentence here. See Setser v. United States, 566 U.S. 231, 244
   (2012) (holding that the district court has discretion to order a consecutive
   sentence to an anticipated state sentence). Further, the court was within its
   discretion to impose a consecutive sentence given Horton’s criminal history.




                                         10
Case: 18-11577       Document: 00515810487            Page: 11   Date Filed: 04/06/2021




                                       No. 18-11577


   See United States v. Izaguirre-Losoya, 219 F.3d 437, 441 (5th Cir. 2000)
   (affirming sentence, even though the district court failed to articulate precise
   reasons for imposing a consecutive sentence, due to defendant’s extensive
   criminal history). As such, the sentence imposed was supported by the record
   and not contrary to law. The district court’s alleged failure to articulate
   precise reasons for imposing a consecutive sentence did not impair Horton’s
   substantial rights.
            Next, Horton contends that the district court plainly erred in failing
   to articulate its consideration of 18 U.S.C. § 3553(a) factors for terms of
   supervised release. See § 18 U.S.C. 3583(c). Horton does not challenge a
   specific condition even though the district court imposed several conditions,
   including abstention from certain drugs, participation in a drug dependence
   treatment program, and participation in a mental health treatment program.
   Although district courts have “wide discretion in imposing terms and
   conditions of supervised release,” United States v. Paul, 274 F.3d 155, 164
   (5th Cir. 2001), the district court must “set forth factual findings to justify
   special probation conditions” in terms of the 18 U.S.C. § 3553(a) factors.
   United States v. Salazar, 743 F.3d 445, 451 (5th Cir. 2014). The district court
   here stated that imposing the special conditions was necessary to help Horton
   with reassimilation, obtaining suitable employment, and maintaining a law-
   abiding lifestyle. Accordingly, “the record sufficiently supports the special .
   . . condition[s] imposed.” United States v. Dean, 940 F.3d 888, 891 (5th Cir.
   2019). Horton also has failed to establish the third prong of plain error
   because “he fail[ed] to show that an [additional] explanation would have
   changed his sentence.” United States v. Tang, 718 F.3d 476, 483 (5th Cir.
   2013).
            Finally, Horton maintains that the district court plainly erred in failing
   to explain its decision to impose the maximum 262-month sentence of the
   guidelines range. Because Horton’s guideline range exceeds 24 months, he



                                            11
Case: 18-11577     Document: 00515810487            Page: 12   Date Filed: 04/06/2021




                                     No. 18-11577


   maintains that the district court failed to state “the reason for imposing a
   sentence at a particular point within the range.” 18 U.S.C. § 3553(c)(1). At
   sentencing, Horton argued for a sentence at the bottom of the guidelines
   range based on his role as a “mule” for Martinez’s drug enterprise.
   However, the record establishes that the district court stated specific reasons
   to impose the sentence, namely to “adequately address the sentencing
   objectives of punishment and deterrence.” See United States v. Smith, 440
   F.3d 704, 707 (5th Cir. 2006) (holding district court need not engage in a
   “checklist recitation of the [§] 3553(a) factors”). “When the judge exercises
   her discretion to impose a sentence within the Guideline range and states for
   the record that she is doing so, little explanation is required.” United States
   v. Mares, 402 F.3d 511, 519 (5th Cir. 2005) (noting that the judge should
   “carefully articulate the reasons” when imposing a non-guideline sentence).
   The sentencing transcript reveals that the court based its sentencing decision
   on the facts presented in the PSR and the 3553(a) factors. Horton fails to
   satisfy the third prong of the plain error analysis because he does not explain
   how the district court’s further elaboration would have resulted in a shorter
   sentence. United States v. Hebron, 684 F.3d 554, 559 (5th Cir. 2012) (noting
   that the defendant “bears the burden of showing with a reasonable
   probability that, but for the error, he would have received a lesser sentence”).
                                  III. Conclusion
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                         12